825 F.2d 406Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas C. BAIN, Plaintiff-Appellant,v.Captain E. WATKINS; Lieutenant Griffin; Sergeant W.L.Edwards; Sergeant J.L. Little; Officer Klutzz;Francis Esposito, Nurse, Defendants-Appellees.
No. 87-7089
United States Court of Appeals, Fourth Circuit.
Submitted June 9, 1987.Decided July 15, 1987.

Douglas C. Bain, appellant pro se.
Tiare Bowe Smiley, Office of the Attorney General, for appellees.
Before MURNAGHAN, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Douglas C. Bain, a North Carolina inmate, seeks to appeal from the magistrate's recommendation that summary judgment be granted for the defendants and that his 42 U.S.C. Sec. 1983 action be dismissed.  As 'there is no clear and unambiguous statement in the record indicating that the parties consented to the exercise of plenary jurisdiction by the Magistrate,' Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir. 1984), we lack jurisdiction to consider the appeal.  Bain must obtain review of the magistrate's recommendation in the district court before he can appeal to this Court.  Id.


2
The appeal is dismissed.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
DISMISSED.